Title: From George Washington to Charles Asgill, 7 October 1782
From: Washington, George
To: Asgill, Charles


                  Sir
                     
                     Head Quarters 7th Octo. 1782
                  
                  I have to acknowledge your favor of the 27th of Septemr.
                  The Circumstances which produced in the first Instance, your unfortunate Situation, having in some Measure changed their Ground—the whole Matter has been laid before Congress for their Direction—I am now waitg their Decision.  I can Assure you I shall be very happy should Circumstances enable me to announce to you, your Liberation from your disagreeable Duresse.  I am &c.
                  
               